Citation Nr: 0018864	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of a 60 percent evaluation for 
service-connected grand mal seizure disorder.  

2.  Entitlement to an increased evaluation for service-
connected grand mal seizure disorder, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to March 
1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which reduced the evaluation for the 
veteran's grand mal seizure disorder from 60 percent to 40 
percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record at the time of the 
November 1994 rating reduction demonstrates that the 
veteran's last seizure occurred in September 1993.  

3.  The medical evidence of record, including evidence dated 
after the November 1994 rating reduction, demonstrates that 
the veteran's last seizure occurred in September 1993.  


CONCLUSIONS OF LAW

1.  Restoration of a 60 percent evaluation for grand mal 
seizure disorder is not warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 
4.124a, Diagnostic Code 8910 (1999).

2.  The schedular criteria for an evaluation in excess of 40 
percent for grand mal seizure disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8910 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that his 60 percent 
disability evaluation for grand mal seizure disorder should 
not have been reduced to 40 percent.  In addition, he asserts 
that his grand mal seizure disorder is a permanent, chronic 
disability that affects his career choices, and therefore 
warrants an increased evaluation.  Accordingly, a favorable 
determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  See, Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
the record are viewed in the light most favorable to that 
claim.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  VA and 
private outpatient treatment reports have been obtained, and 
the veteran has been provided VA examinations.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.


I.  Factual Background.

The veteran was originally granted service connection for 
grand mal seizure disorder by a February 1993 rating 
decision.  The assigned evaluation was 60 percent, effective 
March 1992.  The evaluation was based in part on the report 
of the veteran's service medical records as well as VA 
examinations. 

According to the report of an August 1992 VA examination, the 
veteran had his initial two grand mal seizures in November 
1991.  It was noted that two weeks prior to the exam, the 
veteran had experienced two additional seizures.  The 
examiner noted that these were probably due to the fact that 
the veteran was not taking his medication due to 
forgetfulness, and that the veteran had been doing well since 
being back on his medication.  On neurologic examination, the 
veteran was grossly intact.  The impression was seizure 
disorder.  

According to the report of another VA examination in August 
1992, the veteran had his first grand mal seizure in November 
1991, followed by another approximately two weeks later.  The 
examiner noted that the veteran was started on Dilantin and 
switched to Depakote.  He reportedly did well until four 
weeks earlier when he took himself off Depakote.  It was 
noted that he had another seizure, was put back on Depakote, 
had another seizure a week later and had been fine since.  It 
was noted that during the grand mal seizures the veteran had 
no aura, lost consciousness, jerked all over, bit his tongue 
and lost control of his bladder.  Results of an examination 
were provided, and the assessment was that the veteran seemed 
to have complex seizures with secondary generalization.  

In correspondence received in August 1992, the veteran's 
mother stated that the veteran had experienced a seizure the 
night of August 15, 1992, during which he bit off some of his 
tongue.  

Results of an August 1992 VA EEG were noted to be abnormal 
due to the presence of bursts of poly spike or spike and wave 
discharges, representing cortical irritability consistent 
with the veteran's history of seizures.  A November 1992 VA 
MRI of the head was normal.

Private records from Columbus Community Hospital, dated in 
November 1992, indicate that the veteran had a grand mal 
seizure after forgetting to take his medication.  

Private records from Mount Carmel Hospital, dated in 
September 1993, indicate that the veteran had a seizure 
approximately two hours before being brought to the emergency 
room, and was observed to have had a grand mal seizure in the 
emergency room.  He reported he had not taken his medication 
that day.

The report of a June 1994 VA examination indicates that the 
veteran had done fairly well on Depakote once a therapeutic 
level had been obtained.  The examiner noted that the veteran 
currently took 250 mg of Depakote seven times a day.  The 
veteran reported he had not had a seizure for more than a 
year.  The examiner stated that the overall neuromuscular 
examination was perfectly normal.  The impression was chronic 
seizure disorder, that was a generalized seizure disorder 
well controlled by anti-convulsants at that time.  

In correspondence dated August 3, 1994, the RO informed the 
veteran that it proposed to reduce the assigned evaluation 
for his service-connected grand mal seizure disorder from 60 
percent to 40 percent.  

In correspondence dated in August 1994, the private physician 
who had performed the June 1994 VA examination wrote a 
statement that he had seen the veteran a number of times on a 
private basis for his seizure disorder.  He explained that 
because of the nature of Depakote, the veteran needed to take 
it three times a day.  

In correspondence dated in September 1994, two witnesses 
stated that they had witnessed the veteran experience a grand 
mal epileptic seizure in September 1993.  

In October 1994, the veteran and his fiancée testified during 
a personal hearing at the RO that he had experienced 12 
seizures, beginning in November 1991.  He said that he was on 
his fourth drug, experimenting to obtain the best dosage.  He 
said that the last VA examination was performed by his own 
private neurologist.  He stressed that epilepsy was not 
curable but could only be controlled.  He stated that because 
of his grand mal seizure disorder his career choices were 
limited, and it would be difficult for him to work in sports 
medicine and physical therapy as he had wanted to.  He said 
that his doctor had not told the state of Ohio to revoke his 
driver's license.  The veteran said that he jerked during his 
sleep often, but was uncertain whether this phenomenon was 
due to seizures or was in fact small seizures.  The veteran's 
fiancée testified that she had witnessed the veteran suffer 
two seizures.  

In a decision dated in October 1994, a VA RO hearing officer 
found that the proposal to reduce the evaluation for the 
veteran's grand mal seizure disorder from 60 percent to 40 
percent was proper.  

Received later in October 1994, the veteran's private 
physician sent correspondence noting that evidently further 
clarification was needed regarding the veteran's seizure 
disorder.  The physician noted that evidently there was some 
question about epilepsy as a chronic disorder.  The physician 
noted that he believed that it was safe to say that in many 
patients epilepsy could be controlled, but typically it could 
not be cured.  

A November 1994 rating decision implemented the hearing 
officer decision, assigning a 40 percent evaluation for grand 
mal seizure disorder, effective February 1995.  

In July 1996, the veteran sought treatment at the Grant 
Medical Center emergency room for complaints of feeling 
strange in his head.  A CT scan was performed and was 
negative.  It was noted that the veteran was on valproic 
acid.  Seizure disorder was not assessed. 

The report of an October 1996 VA outpatient appointment notes 
that the veteran provided a history of no seizures since 
1993.  He reported frequent 30 second episodes of blank stare 
and no recall.

According to the report of an August 1998 VA examination, the 
examiner reviewed the veteran's medical records.  The 
examiner noted that the veteran had been on a regimen of 
Valproic Acid and had been seizure free since 1993.  The 
examiner stated that the veteran basically led a normal life 
although he was careful to get adequate sleep and exercise.  
The diagnosis was well controlled idiopathic epilepsy with 
normal neurological examination, cranial nerves II-XII 
grossly intact, field and fundi normal, and strength, 
sensation and reflexes all within normal limits.  


II.  Legal analysis.

In cases, such as this one, in which the initial question to 
be answered is whether the RO was justified in reducing the 
veteran's disability evaluation, VA is required to establish, 
by a preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that such a reduction was warranted.  
Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In any rating reduction case, it must be ascertained, based 
upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  The 
examinations less full and complete than those on which 
payments were authorized will not be used as the basis of a 
reduction.  Id.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Id.

Further, in rating reduction cases VA must satisfy the 
procedural due process requirements contained in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.105(e) provides that where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the Rating Schedule, grand mal epilepsy averaging at 
least one major seizure in 4 months over the last year; or 9-
10 minor seizure per week, warrants a 60 percent evaluation.  
Grand mal epilepsy with at least one major seizure in the 
last 6 months or 2 in the last year; or averaging at least 5 
to 8 minor seizures weekly, warrants a 40 percent evaluation.  
Diagnostic Code 8910.  

A.  Entitlement to restoration of a 60 percent evaluation for 
service-connected grand mal seizure disorder.

Based on a thorough review of the evidence in the claims file 
at the time of the reduction, the Board finds that the 
reduction from 60 percent to 40 percent was proper.  First, 
the notice requirements provided at 38 U.S.C.A. § 5112(b)(6) 
and 38 C.F.R. § 3.105(e) were satisfied.  In addition, the 
medical evidence on which the evaluation was based, including 
VA and private outpatient treatment reports as well as the 
June 1994 VA examination report, was complete and full.  

Turning to the actual medical evidence, it is clear from the 
record that the veteran had not experienced one major seizure 
every four months since the February 1993 rating decision 
assigning a 60 percent evaluation.  The medical record 
demonstrates that the last seizure occurred in September 
1993.  By the time of the June 1994 VA examination, a 
therapeutic level of Depakote had been obtained, the veteran 
was doing fairly well, his overall neuromuscular examination 
was perfectly normal and the examiner opined that the 
veteran's generalized seizure disorder was well controlled by 
anti-convulsants at that time.

In light of the above, the Board finds that the preponderance 
of the evidence of record at the time of the November 1994 
rating reduction is against restoration of a 60 percent 
evaluation for the veteran's grand mal seizure disorder.

B.  Entitlement to an increased evaluation for service-
connected grand 
mal seizure disorder, currently evaluated as 40 percent 
disabling.

Turning to the issue of entitlement to an increased 
evaluation for service-connected grand mal seizure disorder, 
the Board notes that it has thoroughly reviewed all recent 
medical evidence, including the veteran's June 1994 VA 
examination and all medical records dated since that time.  
The Board concludes that the preponderance of this medical 
evidence is against the veteran's claim for an increased 
evaluation.  

As noted above, the medical evidence demonstrates that the 
veteran's last seizure occurred in September 1993.  Evidence 
dated since the June 1994 VA examination, when a therapeutic 
level of Depakote had been obtained and the veteran was doing 
fairly well, fails to show that the veteran's grand mal 
epilepsy has been characterized by at least one major seizure 
in 4 months or 9-10 minor seizures per week.  A July 1996 CT 
scan was negative, an October 1996 VA outpatient appointment 
report indicates that the veteran had experienced no seizures 
since 1993, and the report of an August 1998 VA examination 
provides that the veteran basically led a normal life with 
controlled idiopathic epilepsy and normal neurological 
examination.

Regarding additional compensation for grand mal seizure 
disorder under 38 C.F.R. § 3.321(b)(1999), the Board finds no 
evidence of any exceptional disability picture in this case.  
The veteran has failed to present any evidence of particular 
circumstances that render impractical the application of the 
regular rating criteria.  Moreover, the veteran has not shown 
that his grand mal seizure disorder has required recent 
hospitalization.  There is no documentary evidence in the 
claims file that the veteran's grand mal seizure disorder 
results in economic harm beyond the degree of disability 
anticipated at the current evaluation.  Hence, the 
preponderance of the evidence is against a finding that the 
veteran's grand mal seizure disorder is exceptional in nature 
or causes a marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  Id.  As there is no objective evidence showing 
that the veteran's service-connected grand mal seizure 
disorder has a substantial impact on his occupational 
abilities that is not otherwise accounted for by application 
of the rating schedule, an  extraschedular evaluation is not 
for application.

In light of the above, an evaluation in excess of 40 percent 
for service-connected grand mal seizure disorder is not 
warranted.



ORDER

Restoration of a 60 percent evaluation for service-connected 
grand mal seizure disorder is denied.  

An increased evaluation for service-connected grand mal 
seizure disorder is denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

